Exhibit Management’s Discussion and Analysis of Financial Position and Results of Operations The following Management’s Discussion and Analysis (“MD&A”), dated May 13, 2008, should be read in conjunction with the MD&A for the year ended December 31, 2007, the Company’s annual audited consolidated financial statements and related notes thereto, the supplementary financial information included in the Company’s annual report, and the unaudited consolidated interim financial statements and notes contained in this report.The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).All figures in this MD&A are expressed in US dollars, unless stated otherwise.Additional information on IAMGOLD Corporation can be found at www.sedar.com, www.sec.gov, or www.iamgold.com.IAMGOLD’s securities trade on the Toronto, New York, and Botswana stock exchanges. IAMGOLD Corporation (“IAMGOLD”, “IMG”, or the “Company”) is an established gold mining and exploration company.IAMGOLD’s interests include eight operating gold mines, a niobium producer, a diamond royalty and exploration projects located throughout Africa and the Americas. The Company’s exploration and development projects include the Quimsacocha project in Ecuador, the Buckreef project in Tanzania, the Westwood project in Canada, and the Camp Caiman project in French Guiana. Financial Highlights · Net earnings increased by 205% to $34.4 million or $0.12 per share in the first quarter of 2008 compared to $11.3 million or $0.04 per share in the prior year period. · Record operating cash flow of $72.7 million in the first quarter of 2008, an increase of 337% compared to $16.7 million in the prior year period. Operating cash flow at Niobec increased by 48% to $13.6 million in the first quarter of 2008, compared to $9.2 million in the prior year period. · Gold production in the first quarter of 2008 was 234,000 ounces at an average cash cost (1) of $476 per ounce compared to 219,000 ounces at an average cash cost of $416 per ounce in the prior year period. · Mining costs increased by $12.5 million compared to the prior year period.Increased royalty costs, due to a higher gold price, and the weaker US Dollar accounted for most of the increased costs, while the impact of rising fuel prices was mitigated by operating efficiencies. · Exploration and development spending of $16.7 million during the first quarter of 2008. · Strong cash and gold bullion position of $282.9 million (valuing gold bullion at market), provide the Company with significant financial flexibility for achieving its long term growth objectives of doubling production within the next five years. Accomplishments · $140 million five year revolving credit facility was obtained in April 2008 increasing the Company’s financial capacity. · An agreement to sell the La Arenaproject located in Northern Peru to Rio AltoMining Limited (“Rio Alto”)for a consideration of $47.6 million in cash and a 5.5% interest in Rio Alto was signed by the Company in May 2008. Rio Alto is required to obtain funding to complete the transaction.In addition, the Quebec Lithium property was sold to Black Pearl Minerals Consolidated Inc. for $1.2 million. · Significant progress was made on the 3.3 million ounce advanced exploration Westwood project in the Abitibi region of Northern Quebec. In May 2008, the Company announced positive results of its exploration program and its intentions to accelerate this key project to achieve its growth objectives. · Two collective agreements were successfully negotiated and ratified by the Company in May 2008 at Niobec. This was the seventh successful negotiation with its unions worldwide since the Company assumed the role ofoperator in late 2006. (1) Cash cost is a non-GAAP measure.
